The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Patent Pub. No. 2019/0384986).
Chen discloses tool handedness determination for surgical videos (see Title).  Paragraph 25 states, in part:
FIG. 2 illustrates an example flow diagram for analyzing tools, according to some implementations. As shown, at block 202, a system such as system 102 of FIG. 1 performs multi-class object detection and classification. As described in more detail herein, system 102 detects and classifies objects in an image frame. For example, system 102 may detect tools 112 and 114 in an image frame captured by camera 104. At block 204, system 102 may employ deep learning techniques to classify tools.

As stated in paragraph 35, “In various implementations, system 102 labels each tool in the at least one image with a type of tool. As shown in FIG. 4, system 102 may label each tool with text (e.g., "Grasper," "Clipper," etc.).”  As stated in paragraph 39, “In various implementations, system 102 utilizes a deep learning network to classify the objects into the various tool classifications. In some implementations, system 102 uses a classifier that is trained with known features learned by the deep learning network. System 102 uses the known features to determine the type of tool or tool classification based on the features that system 102 recognizes in the image frame.”
As such, Chen teaches (paraphrased) “obtaining … patient imaging data including the least one image; inputting… the patient imaging data into a machine-learned medical instrument identification model; and receiving… a first label on the at least one image” as claimed.

With respect to claim 12, it is initially noted that the above discussion of Chen is applicable to all limitations in the lines including and following “one or more processors”.  Additionally, with respect to the “a machine-learned medical instrument identification model trained to label…”, Chen teaches “In some implementations, system 102 uses a classifier that is trained with known features learned by the deep learning network. System 102 uses the known features to determine the type of tool or tool classification based on the features that system 102 recognizes in the image frame.”  Also, paragraph 63 mentions that there is a display, which is illustrated by the example image with labels shown in Figure 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, 11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Avendi et al. (WO 2018/101985, published June 7, 2018).
Chen is described above with respect to the rejection of claims 1 and 12.  While Chen teaches the use of deep learning techniques to classify tools, Chen does not explicitly state that this deep learning technique is one of a convolutional neural network or a recurrent neural network.
Regarding claims 2 and 13, Avendi teaches a system and method for navigation to a target anatomical object in medical imaging-based procedures (see Title).  In some embodiments, Avendi teaches “developing and training the deep learning network to automatically detect and identify the scenes from the anatomical region surrounding the target anatomical object via ground truth data” (se page 3, lines 5-8, as well as the remainder of page 3 for additional discussion the training and use of deep learning).  The specific type of deep learning disclosed by Avendi is described on page 14, beginning at line 15: 
Referring to FIG. 9, the continuous navigation tracking can be based on the use of a recurrent convolutional neural network 90. The recurrent convolutional neural network 90 can process real-time images 46 over a span of time 88 and can identify the major landmarks present in identified scenes from the images 46, which can be output to the navigation system 94 in the forms of text, speech, numbers, etc. Using a recurrent convolutional neural network 90 can ensure that a history of previously processed frames (such as the data set of images 84) is stored so that the temporal correlation of videos/images can be extracted for more accurate detection and tracking.

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a recurrent convolutional neural network, as taught by Avendi, as the specific type of deep learning technique in the system and methods of Chen because “[u]sing a recurrent convolutional neural network 90 can ensure that a history of previously processed frames (such as the data set of images 84) is stored so that the temporal correlation of videos/images can be extracted for more accurate detection and tracking” (see citation above from page 14, beginning at line 15 of Avendi).
Regarding claims 4 and 15, it is noted that Avendi teaches an embodiment in which, “as shown in FIG.13, the surrounding anatomical objects/tissue 32 may be shaded and labeled using a descriptive medical name. In further embodiments, as shown in FIG. 13, the target anatomical object(s) 30 may also be 25 further defined and/or segmented. As such, in the case of the brachia! plexus 34, a user can easily identify separate nerves or nerve bundles during a nerve block procedure” (see page 19, lines 13-27).
Regarding claims 5 and 16, it is noted that Avendi explicitly teaches that its deep learning technique is a recurrent convolutional neural network, and its explicit use is for the identifying and overlaying of a descriptive label atop target anatomical objects (see page 14, beginning at line 15; see page 19, lines 13-27).
Regarding claims 6 and 17, it is noted that Figures 12-14 of Avendi illustrate the labeling of multiple portions of anatomy within a single image.

Regarding claims 8 and 20, Avendi teaches that “the medical imaging system can include an ultrasound imaging system, a computed tomography (CT) imaging system, a magnetic resonance (MR) imaging system” (see page 4, lines 11-13).
Regarding claim 9, Figures 11-14 of Avendi illustrate the manner in which labeled images may be displayed to a user.
Regarding claims 11 and 19, Avendi teaches that “the imaging system 10 can include a controller 17 configured to receive and organize the plurality of images 14 generated by the imaging system 10. The controller 17 generally includes one or more processor(s) 16 and associated memory device(s) 18 configured to perform a variety of computer-implemented functions (e.g., performing the methods and the like and storing relevant data as disclosed herein), as well as a user display 20” (see page 9, lines 29-34).  This teaches that the controller that performs the methods taught by Avendi are part of the imaging system.


Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sholev et al. (US Patent Pub. No. 2017/0163359).
Chen is described above with respect to the rejection of claims 1 and 12.  While Chen teaches the use of deep learning techniques to classify tools and label the tools within the images, Chen does not explicitly teach specifically that the tool’s tip is identified.
Regarding claims 3 and 14, Sholev teaches a device and method for assisting laparoscopic surgery by a rule-based approach (see Title).  Figure 7 of Sholev illustrates “an embodiment of a tool detection function.  For each tool, the 3D spatial positions of the tools stored in a database. In FIG. 7, the perimeter of each tool is marked, to indicate the edge of the volume of 3D spatial locations stored in the see paragraph 596).  As stated in paragraph 313, “The term `tool` or `surgical instrument` refers hereinafter to any instrument or device introducible into the human body. The term may refer to any location on the tool. For example it can refer to the tip”.  “It should be noted that the user may define in said preferred tool rule to constantly t[r]ack the tip of said preferred tool or alternatively, the user may define in said preferred tool rule to constantly track the body or any location on the preferred tool” (see last sentence of paragraph 387).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the tool identification techniques of Chen to locate the tip of the tool, as is offered by the teachings of Sholev, because in most surgical situations and with most surgical tools, the tip of the tool is the point at which tissue interaction occurs (i.e., the location of the end effector; e.g., the blade of a scalpel).

Regarding claims 4 and 15, Sholev teaches the following in paragraph 340: 
According to another embodiment, the above (alerting the physician and/or preventing the movement) is performed by detecting the location of the surgical tool and analyzing the surgical environment of the surgical tool. Following analysis of the surgical environment and detection of the location of the surgical tool, the system may assess all the risks which may follow a movement of the surgical tool in the predetermined direction. Therefore, each location in the surgical environment has to be analyzed so that any possible movement of the surgical tool will be classified as an ALLOWED movement or a RESTRICTED movement.

And in paragraph 306, Sholev teaches that “The term `surgical environment` refers hereinafter to any anatomical part within the human body which may be in surrounding a surgical instrument. The environment may comprise: organs, body parts, walls of organs, arteries, veins, nerves, a region of interest, or any other anatomical part of the human body.”  Additionally, paragraph 592 is prefaced with “Organ/Tool Detection Function” is described (i.e., Example 5).  This example is followed by Example 6, which is specifically “Tool Detection Function”.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize both a tool identifying function and an organ identifying function, as stated in the title of 
Regarding claim 8, Sholev teaches that the “image acquisition device [is] selected from the group consisting of: a camera, a video camera, an electromagnetic sensor, a computer tomography imaging device, a fluoroscopic imaging device, an ultrasound imaging device” (see paragraph 128).  
Regarding claim 9, Sholev teaches that “the display is adapted to output the acquired real-time images of a surgical environment with augmented reality elements” (see paragraph 131).  Additionally, Figures 6 and 7 illustrate examples of such display for anatomy labeled image and instrument labeled images.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen alone.
Chen is described above with respect to the rejection of claim 1.  Paragraph 74 of Chen states “It will also be appreciated that one or more of the elements depicted in the drawings/figures can also be implemented in a more separated or integrated manner, or even removed or rendered as inoperable in certain cases, as is useful in accordance with a particular application. It is also within the spirit and scope to implement a program or code that can be stored in a machine-readable medium to permit a computer to perform any of the methods described above.”  The teaching that the elements … can also be implemented in a more separated or integrated manner, as well as the fact that “It is also within the spirit and scope to implement a program or code that can be stored in a machine-readable medium to permit a computer to perform any of the methods described”, makes it obvious that the methods could be performed by a computer that is associated with an imaging system or a computer that is distinct from an imaging system.  The importance of Chen is to the methods steps that would be performed by a computer that reads the program or code that can be stored in a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to install the program/code directly into the computer of an imaging system that acquires the images, or to keep this program/code on a distinct, other computing device, as the use of either one to perform the method taught by Chen would amount to choosing from a finite number of computing device options (integral or separate from the imaging system) available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).  No unexpected results would be discovered by choosing one of these options over the other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799